U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2010 ( )TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No.000-50306 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 13-4167393 (State of Incorporation) (IRS Identification Number) 80 Wall Street, Suite 815 New York, New York 10005 (Address of Principal Executive Offices) Registrant's telephone number, including area code (212) 344-1600 Indicate by a check mark whether the issuer has (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes []No[] Indicate by a check mark whether the issuer is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer[]Accelerated Filer[]Non-Accelerated Filer[] Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes []No [X] State the number of shares outstanding of each of the Registrant's classes of common equity, as of the latest applicable date: 89,453,364 as of March 31, 2010 Item 1.FINANCIAL STATEMENTS (UNAUDITED) HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF March 31, 2010 UNAUDITED 2 INDEX PART I - FINANCIAL INFORMATION PAGE Item 1 – CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Balance Sheets - March 31, 2010 and December 31, 2009 2-3 Statements of Operations - Three months ended March 31, 2010 and 2009 4 Statements of Cash Flows - Three months ended March 31, 2010 and 2009 5-6 Notes to Financial Statements 7-12 - F-1 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands As of March 31 As of December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents Short-term bank deposits 59 58 Trade receivables (net of allowance for doubtful accounts of $ zero as of March 31, 2010 and December 31,2009) Other accounts receivable Inventories TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET: Minibars and related equipment Other property and equipment 44 93 TOTAL PROPERTY AND EQUIPMENT OTHER ASSETS: Deferred expenses, net 44 47 Intangible assets 52 53 TOTAL OTHER ASSETS 96 TOTAL The accompanying notes are an integral part of the consolidated financial statements. F-2 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands (except share data) As of March 31 As of December 31, LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short term bank credit - 5 Current maturities of convertible notes Current maturities of long-term loans Trade payables Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Long-term loans from related parties and others ,net of current maturities Convertible notes, net of current maturities - 23 Accrued severance pay, net 35 * 25 Deferred taxes - 13 TOTAL LONG-TERM LIABILITIES COMMITMENTS, CONTINGENT LIABILITIES AND LIENS SHAREHOLDERS' EQUITY: Share capital - Preferred stock of $0.001 par value – 5,000,000 sharesauthorized; zero sharesissued and outstanding as of March 31, 2010 and December 31, 2009; - - Common stock of $0.001 par value – 205,000,000 shares authorized; 89,453,364 shares issued and outstanding as of March 31, 2010 and as of December 31, 2009. 89 89 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit TOTAL SHAREHOLDERS' EQUITY TOTAL * Reclassified. The accompanying notes are an integral part of the consolidated financial statements. F-3 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS US Dollars in thousands (except share and per share data) For the Three Months Ended March 31, Revenues Cost of revenues: Depreciation Other Gross profit Operating expenses: Research and development Selling and marketing General and administrative Operating loss Financing expenses and foreign currency translation, net Other expenses, net Loss before taxes on income Benefitfor income taxes 8 10 Net loss Basic and diluted net loss per share Weighted average number of shares used in computing basic and diluted net loss per share The accompanying notes are an integral part of the consolidated financial statements. F-4 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS US Dollars in thousands For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Increase (Decrease) in accrued severance pay, net 10 Interest and linkage differences in regard to shareholders and subsidiaries 36 21 Loss from sale ofpreviously consolidated subsidiaries and other expenses - 61 Provision for deferred income taxes Changes in assets and liabilities: Increase in inventories Decreasein trade receivables 67 28 Increase (Decrease) in related parties 14 Decrease (increase) in other accounts receivable 23 Decrease in trade payables Increase in accounts payable and accrued expenses 77 61 Net cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of previously consolidated subsidiary (Appendix B) - Purchases and production of property and equipment Short-term bank deposits, net 10 Acquisition of intangible assets - Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from related parties Payments of long-term loans Short-term bank credits Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents Decrease in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period The accompanying notes are an integral part of the consolidated financial statements. F-5 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS US Dollars in thousands Appendix A - Supplemental disclosure of non-cash investing and financing activities and cash flow information: For the Three Months Ended March 31, Non-cash investing and financing activities: Acquisition of property and equipment on short-term credit 92 Cash paid during the year for interest 20 34 Cash paid (refunded) during the period for income taxes 1 3 Conversion of shareholders' loans to equity - Appendix B - Proceeds from sale of a previously consolidated subsidiary: Working Capital (except for cash and cash equivalents) - 24 Property and equipment - Intangible assets - 27 Capital Reserve - Capital loss from sale of a previous consolidated subsidiary - - The accompanying notes are an integral part of the consolidated financial statements. F-6 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 1:-NATURE OF OPERATIONS AND BASIS OF PRESENTATION a. Hotel Outsource Management International, Inc. ("HOMI") was incorporated in Delaware on November 9, 2000. HOMI and its subsidiaries, as identified in Note 2d below, are engaged in the distribution, marketing and operation of computerized minibars in hotels located in the United States, Europe, Israel, Australia and Canada. Hereinafter, HOMI and its subsidiaries will be referred to as the "Company". HOMI's common stock has been listed on the Over-the-Counter Bulletin Board since February 2004 under the symbol "HOUM.OB." b. During 2006, the Company commenced its own research and development program aimed at the development of a new range of products. The HOMI® 336 (the system), a novel, computerized minibar system designed to increase the accuracy of the automatic billing and reduce the cost of operating the minibars.Further, the HOMI® 330 system, a smaller version of the HOMI® 336, is currently in production. During the current period, 301 minibars were installed and commenced commercial operation. c. HOMI has recently begun to implement a new business model.Under the new business model, the Company is selling or receiving loans against HOMI minibars, installed or to be installed in various hotels, to third parties. HOMI continues to manage and operate these minibars. d. At March 31, 2010, the Company had $239 in cash, including short term deposits. As of March 31, 2010, the Company had Accumulated deficit of $6,365. In order to implement the Company's basic business plan for activity and completion of the installation of additional minibars, the Company will need to raise additional funds. The Company's preferred method is the new business model, described in item c above.Management believes that money raised by way of the new business model, mentioned above, as well as $525 proceeds from selling two European subsidiaries to a third party in April 2010 (see Note 5), and the continued efforts to reduce corporate expenses will provide sufficient cash for the ongoing operations of the company for the next twelve months. F-7 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES a. Basis of Presentation The accompanying consolidated financial statements are presented in accordance with Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments (consisting of normal and recurring adjustments) necessary for a fair presentation have been included. Operating results for the three months ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ended December 31, 2010. The accompanying consolidated financial statements and the notes thereto should be read in conjunction with the Company's audited consolidated financial statements as of and for the year ended December 31, 2009 included in the Company's Form 10-K filed March 30, 2010. b. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. The reported amounts of revenues and expenses during the reporting period may be affected by the estimates and assumptions management is required to make.Estimates that are critical to the accompanying consolidated financial statements relate principally to depreciation and recoverability of long lived assets.The markets for the Company’s products are characterized by intense price competition, rapid technological development, evolving standards and short product life cycles; all of which could impact the future realization of its assets. Estimates and assumptions are reviewed periodically and the effects of revisions are reflected in the period that they are determined to be necessary.It is at least reasonably possible that management’s estimates could change in the near term with respect to these matters. c. Financial Statements in US dollars The majority of the Company's sales are in U.S. dollars or in U.S. dollar linked currencies. In addition, the majority of the Company's financing is received in U.S. dollars. Accordingly, the Company has determined that the U.S. dollar is the currency of its primary economic environment and thus, its functional and reporting currency. Non-dollar transactions and balances have been re-measured into U.S. dollars in accordance with Statement of Financial Accounting Standard No. 52 "Foreign Currency Translation". All transaction gains and losses from the remeasurement of monetary balance sheet items denominated in non-U.S. dollar currencies are reflected in the statement of operations. The financial statements of foreign subsidiaries, whose functional currency is not the U.S. dollar, have been translated into U.S. dollars. All balance sheet accounts have been translated using the exchange rates in effect at the balance sheet date. Statements of operations amounts have been translated using the exchange rate effective at the date of transaction where significant, and in all other cases the average exchange rate for the period. The resulting translation adjustments are not included in determining net loss but are reported as a separate component of accumulated other comprehensive income (loss) in shareholders’ equity. F-8 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES (con.) d. Principles of Consolidation and number of minibars The consolidated financial statements include the accounts of HOMI and its active subsidiaries listed below, which are fully owned by HOMI: Number of Minibars Operated Subsidiary Name Area HOMI Industries Ltd. (1) Israel HOMI Israel Ltd. Israel HOMI USA, Inc. and HOMI Canada, Inc. U.S.A. and Canada HOMI Europe S.a.r.l (2) ROW (1) A quantity of minibars are owned by HOMI Industries and rented to the subsidiaries. As of march 31, 2010 the minibars are located as follows: HOMI U.S.A. HOMI Israel Ltd. HOMI U.K. Total Number of minibars Through subsidiaries in Italy (including a Malta branch), Germany, Australia, France and the U.K (including a Spain Branch). Inter-company transactions and balances, including profits from inter-company sales not yet realized outside the group, have been eliminated in consolidation. e. Concentrations of Credit Risk and Fair Value of Financial Instruments The financial instruments of the Company consist mainly of cash and cash equivalents, short-term bank deposits, trade receivables, other accounts receivable, short-term bank credit, trade payables, other accounts payable and notes payable to shareholders and others. F-9 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS US Dollars in thousands NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES (con.) In view of their short term nature, the fair value of the financial instruments included in working capital of the Company is usually identical, or close, to their carrying values. The fair values of long-term notes payable also approximates their carrying values, since such notes bear interest at rates that management believes is approximately the same as prevailing market rates. Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents, and trade receivables. The majority of the Company's cash and cash equivalents are invested in interest bearing U.S. dollar and U.S. dollar-linked instruments or in NIS and Euro interest bearing deposits with major Israeli, U.S. and European banks. Such deposits in the United States may be in excess of insured limits and are not insured in other jurisdictions. Management believes that the financial institutions that hold the Company's investments are financially sound, and accordingly, minimal credit risk exists with respect to these investments. f. Exchange rates Exchange and linkage differences are charged or credited to operations as incurred. Exchange rates: March 31, December 31, New Israeli Shekel (NIS) $ 0.269 Euro (EU) $ 1.344 Australian Dollar (AU$) $ 0.916 Pound Sterling (GBP) $ 1.511 Canadian $ (CAN$) $ 0.983 Three Months Ended March 31, Increase (Decrease) in Rate of Exchange: NIS (1.7) % (9.2) % EU (8.3) % (4.5) % AU$ 0.1 % 0.9 % GBP (8.2) % (1.9) % CAN$ 1.3 % 7.3 % F-10 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES (con.) g.Implementation of new accounting Standards In January 2010, the FASB issued Accounting Standards Update No. 2010-06, Fair Value Measurements and Disclosures (the “Update”), which provides amendments to Accounting Standards Codification 820-10 (Fair Value Measurements and Disclosures – Overall Subtopic) of the Codification.The Update requires improved disclosures about fair value measurements.Separate disclosures need to be made of the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements along with a description of the reasons for the transfers.Also, disclosure of activity in Level 3 fair value measurements needs to be made on a gross basis rather than as one net number.The Update also requires: (1) fair value measurement disclosures for each class of assets and liabilities, and (2) disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements, which are required for fair value measurements that fall in either Level 2 or Level 3.The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the Level 3 activity disclosures, which are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.The enhanced disclosure requirements have not had a material impact on the Company’s financial reporting. NOTE 3:-RELATED PARTY TRANSACTIONS During the three months ended March 31, 2010 and 2009, the Company incurred various related party expenses as follows: ThreeMonths Ended march 31, Description Directors' Fees and Liability Insurance 11 10 Consulting and Management Fees Financial Expenses 9 7 Totals NOTE 4:-OTHER SIGNIFICANT CURRENT PERIOD EVENTS a. On January 28, 2010, HOMI entered into two loan agreements with related parties. 1.Pursuant to a loan agreement with a related company, which is a company owned by HOMI’s Chairman, the related party loaned HOMI NIS 1,125 thousand (approximately $ 300). The loan is index linked to Israel’s Consumer Price Index and bears interest at a rate of 6% per annum. The loan is for a period of four years, with quarterly repayments. The first two years will be grace period on the principal. During the grace period, the lender is entitled to convert the loan into shares of HOMI’s common stock, at a price per share of8 cents during the first year and12 cents during the second year. 2.Pursuant to a loan agreement, HOMI’s President loaned HOMI $ 100. The loan bears interest at a rate of 8% per annum .The loan is for a period of four years, with quarterly repayments. The first two years will be a grace period on the principal. During the grace period, the lender is entitled to convert the loan into shares of HOMI’s common stock, at a price per share of 8 centsduring the first year and 12 cents during the second year. F-11 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 4:-OTHER SIGNIFICANT CURRENT PERIOD EVENTS b. On February 18, 2010, HOMI Industries Ltd a wholly owned subsidiary of HOMI, entered into a loan agreement with a related party pursuant to which HOMI Industries received a loan of $140. Loan repayment will be computed on the basis of revenues net of operational payments, allocated amongst the parties, in accordance with the terms detailed in the loan agreement. As security and collateral for repayment of the Loan, HOMI Industries will cause its affiliate, HOMI USA, Inc. which is also a wholly owned subsidiary of HOMI, to encumber in lender favor computerized minibar systems, including 280 HOMI® computerized minibars, a central unit and a license to HOMI® software, which HOMI’s Affiliate intends to install in April and May 2010 at the Wyndham Hotel in New York, USA and operate for the Hotel under outsource operation agreement which HOMI’s Affiliate signed with the hotel. NOTE 5:- EVENTS SUBSEQUENT TO BALANCE SHEET DATE On April 19, 2010, HOMI Europe S.A.R.L. (“HOMI Europe”), which is an indirectly held, wholly owned subsidiary of HOMI Inc. entered into a share sale agreement with Clevo Corporation S.A. (“Clevo”), which is a third party under the control of Mr Geoffrey Wolf, who is a registered and beneficial owner of shares HOMI Inc. Pursuant to this share sale agreement, HOMI Europe sold to Clevo 100% of the outstanding shares in HOMI-Hotel Outsaurce Management International (Deutschland) GmbH and 100% of the outstanding shares in HOMI Italia S.R.L., and also assigned to Clevo all of its rights to the shareholder loans which it has previously made to HOMI Italia S.R.L. The effective date for these transactions is April 30, 2010. The total purchase price to be paid by Clevo, for the shares and for the assignment of the shareholder's loans, is $ 525, on a “no cash, no debt” basis. In the context of this transaction, HOMI - Hotel Outsource Management International (Deutschland) GmbH and HOMI Italia S.R.L. shall cease to be affiliated to HOMI Inc. F-12 Item 2. MANAGEMENTS' DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION The following discussion and analysis provides information that we believe is relevant to an assessment and understanding of our financial condition as of March 31, 2010 and our results of operations for the three months ended March 31, 2009 and 2010. The following discussion should be read in conjunction with the financial statements for such periods as well as our financial statements included in our December 31, 2009 10-K filed with the Securities and Exchange Commission on March 30, 2010. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or out industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated and prepared in US Dollars and are prepared in accordance with accounting principles generally accepted in the United States of America. As used in this quarterly report, the term "HOMI" means Hotel Outsource Management International, Inc. The terms, the “Company”, “we”, “us”, “our” means Hotel Outsource Management International, Inc and its subsidiaries, unless otherwise indicated. Critical Accounting Policies and Estimates In connection with the issuance of Securities and Exchange Commission FR-60, the following disclosure is provided to supplement the Company’s accounting policies in regard to significant areas of judgment. Management of the Company is required to make certain estimates and assumptions during the preparation of consolidated financial statements in accordance with accounting principles generally accepted in the United States. These estimates and assumptions impact the reported amount of assets and liabilities and disclosures of contingent assets and liabilities as of the date of the consolidated financial statements. These estimates also impact the reported amount of net earnings during any period. Actual results could differ from those estimates. Because of the size of the financial statement elements to which they relate, some of our accounting policies and estimates have a more significant impact on our financial statements than others. 15 Revenue Recognition, Accounts Receivable and Allowance for Doubtful Accounts Revenues from product sales derived from outsource activity under the exclusive long-term revenue sharing agreements with hotels, net of the hotel’s portion, and revenues from disposal of minibars are recognized in accordance with Staff Accounting Bulletin No. 101 "Revenue Recognition in Financial Statements" ("SAB No. 101") and SAB No. 104 when delivery has occurred, persuasive evidence of an arrangement exists, the vendor’s fee is fixed or determinable and collectibles is probable. Our payment terms are normally net 15 to 30 days from invoicing. We evaluate our allowance for doubtful accounts on a regular basis through periodic reviews of the collectability of the receivables in light of historical experience, adverse situations that may affect our customers’ ability to repay, and prevailing economic conditions. This evaluation is inherently subjective, as it requires estimates that are susceptible to significant revision as more information becomes available. We perform ongoing credit evaluations of our customers and generally do not require collateral because (1) we believe we have certain collection measures in-place to limit the potential for significant losses, and (2) because of the nature of customers comprising our customer base. Accounts receivable are determined to be past due based on how recently payments have been received and bad debts are charged in the form of an allowance account in the period the receivables are deemed uncollectible. Receivables are written off when we abandon our collection efforts. To date, we have not experienced any material losses. An allowance for doubtful accounts is provided with respect to those amounts that we have determined to be doubtful of collection. No allowance was deemed necessary as of March 31, 2010 and 2009. Long-Lived Assets We assess the recoverability of the carrying value of long-lived assets periodically. If circumstances suggest that long-lived assets may be impaired, and a review indicates that the carrying value will not be recoverable, as determined based on the projected undiscounted future cash flow, the carrying value is reduced to its estimated fair value. The determination of cash flow is based upon assumptions and forecasts that may not occur. As of December 31, 2009 the Company’s balance sheet includes $5,596,000 of fixed assets, net.As of March 31, 2010, our balance sheet included $5,404,000 of fixed assets net. The Company has completed its impairment test for the three months ended March 31, 2010 and has concluded that no impairment write-off is necessary. Financial Statements in US dollars: The majority of HOMI's sales are in U.S. dollars or in dollar linked currencies. In addition, the majority of our financing is received in U.S. dollars. Accordingly, we have determined the U.S. dollar as the currency of its primary economic environment and thus, its functional and reporting currency. Non-dollar transactions and balances have been remeasured into U.S. dollars in accordance with Statement of Financial Accounting Standard No. 52 "Foreign Currency Translation" ("SFAS No. 52"). All transaction gains and losses from the remeasurement of monetary balance sheet items denominated in non-dollar currencies are reflected in the statements of operations as financial income or expenses, as appropriate. 16 The financial statements of foreign subsidiaries, whose functional currency is not the U.S. dollar, have been translated into US dollars. All balance sheet accounts have been translated using the exchange rates in effect at the balance sheet date. Statements of operations amounts have been translated using specific exchange rates or the average exchange rate for the period. The resulting translation adjustments are not included in determining net income (loss) but are reported in a separate component of accumulated other comprehensive income (loss) in shareholders’ equity. Investments in Affiliates: The investment in companies over which the Company can exercise significant influence is presented using the equity method of accounting. The Company generally discontinues applying the equity method when its investment (including advances and loans) is reduced to zero and it has not guaranteed obligations of the affiliate or otherwise committed to provide further financial support to the affiliate. Where the Company’s share of an affiliate’s losses is greater than the investment in such an affiliate and in which the Company has guaranteed obligations of the affiliate, the excess amount is presented as a liability. OVERVIEW Hotel Outsource Management International, Inc. (“HOMI”) is a multi-national service provider in the hospitality industry, supplying a range of services in relation to computerized minibars that are primarily intended for in-room refreshments. In addition, we have begun to manufacture and install our own proprietary computerized minibar, the HOMI® 336 and HOMI® 330. HOMI is a holding company for several subsidiaries which market and operate computerized minibars in hotels located in the United States, Canada, Europe, Israel and Australia. HOMI was incorporated in Delaware on November 9, 2000 under the name Benjamin Acquisitions, Inc. Our core activities focus on manufacturing, operating, servicing and marketing computerized minibars located in upscale hotels throughout the world. We believe that by using the appropriate equipment, including technologically advanced computerized minibars, we are able to materially improve the performance of the minibar departments, thereby improving the hotel’s bottom line. For some years now, the hotel industry has been focusing on outsourcing many of the functions related to its key activities, in order to increase efficiency and lower fixed costs. We offer our customers a number of solutions that are designed to meet this need, in relation to the minibar departments, ranging from consultation and supervision services, all the way to full outsource installation and operation arrangements. Whether we are consulting for a hotel, or managing its entire minibar department, we focus on hands-on, expert and dedicated management, on-site supervision, and disciplined implementation of specialized procedures which we have developed, in order to achieve our goals and improve the department’s performance.Using these methods, we already manage thousands of minibars for our customers, who are spread over five continents around the world. 17 We have been doing business since 1997 through various subsidiaries. The current corporate structure, in which we are a holding company for various subsidiaries around the world, has been in place since 2001. Our common stock has been listed on the Over-the-Counter Bulletin Board or "OTC Bulletin Board" since February 2004 under the symbol "HOUM.OB." COSTS AND EXPENSES Costs and expenses incurred in our outsource operations are generally as follows, but can vary depending on the circumstances and the nature and terms of specific agreements with customers: The purchase and / or manufacturing of the minibar systems to be installed in hotels; this capital expense is charged to property and equipment and depreciated over a period of ten years; The purchase of the consumables to be placed in the minibars; we purchase these products from various vendors; sometimes the customer will purchase the alcoholic beverages to be placed in the minibars and we reimburse the customer for such purchases; Labor costs relating to the minibar attendants; General and Administrative, and Marketing expenses; Maintenance costs relating to the minibar systems; Finance expenses. RESULTS OF OPERATIONS - THREE MONTHS ENDED MARCH 31, 2, 2009. REVENUES For the three months ended March 31, 2010 and 2009, HOMI had revenues of $740,000 and $676,000, respectively, an increase of $64,000 or 9.5 %. These revenues arise primarily from the sale of refreshments in the minibars. In spite of the global economic crisis, there was an increase due to certain improvements in occupancy rates especially in Israel and the United States, as well as an increase in the quantity of minibars that we operate. For the three months ended March 31, 2010, our three largest customers accounted for approximately 28.98 % of our total revenues. During the same period of 2009, our three largest customers collectively accounted for 29.4 % of our total revenues. GROSS PROFIT Gross profit, before consideration of depreciation expense, decreased from $ 319,000 for the three months ended March 31, 2009 to $314,000, for the three months ended March 31, 2010.Gross profit margin, before consideration of depreciation expense, decreased from 47.2 % to 42.4%. 18 Gross profit, after consideration of depreciation expense, decreased from $ 182,000 for the three months ended March 31, 2009 to $117,000, for the three months ended March 31, 2010.Gross profit margin decreased from 16.9 % to 15.8 %. The decrease in gross profit margin is mainly due to the fact that the cost of revenues already includes the cost associated with the operation of the new HOMI® 336 and HOMI® 330 minibars installed whereas such minibars have not yet reached their expected revenue potential. COSTS OF REVENUES Cost of Revenues, before consideration of depreciation expense, for the three months ended March 31, 2009 and 2010 were $ 357,000 and $426,000, respectively, an increase of $ 69,000 or 19.3 %. This increase in cost of revenues is mainly due to the fact that the cost of revenues for the three months ended March 31, 2010 includes the costs associated with the increase in new installation and beginning of operations of the HOMI® 330 minibars that were installed during that quarter. Depreciation expense for the three months ended March 31, 2009 and 2010 approximated $ 137,000 and $197,000, respectively, an increase of $60,000, or 43.8 %. As a percentage of revenues, depreciation expense increased from 20.3% to 26.6 %. The increase in depreciation expense is primarily due to the fact that the number of minibars we operate increased in the first quarter of 2010 as compared to the first quarter of 2009. RESEARCH AND DEVELOPMENT During 2006, HOMI commenced its own research and development program aimed at the development of a new range of products. TheHOMI® 336, a novel, computerized minibar system designed to increase the accuracy of automatic billing, is the first of the new range of products, the research and development of which, was completed in 2007. The research and development of an additional product, the HOMI® 330, was completed in the first quarter of 2009. In 2009 and in the first quarter of 2010, we incurred additional expenses to improve the production of the minibars. Research and development is expensed to operations as incurred. Total research and development expenses for the three months ended March 31, 2009 were $22,000, and $ 36,000 for the three months ended March 31, 2010. OPERATING EXPENSES General and Administrative expenses decreased from $ 550,000 for the three months ended March 31, 2009 to $492,000 for the three months ended March 31, 2010, or by 10.5 %. As a percentage of revenues, general and administrative expenses decreased from 81.4 % to 66.5 %. This decrease is due to cost reduction and saving efforts in general and administrative expenses undertaken in the first quarter of 2010. Selling and Marketing expenses decreased from $ 58,000 for the three months ended March 31, 2009 to $49,000 for the three months ended March 31, 2010, or by 18.37 %, primarily as a result of the reduction of marketing efforts in favor of focusing on the new installations related to the HOMI® 336 and HOMI® 330 systems already signed, as well as enhancing the necessary operating platforms. 19 FINANCIAL INCOME (EXPENSES) For the three months ended March 31, 2009 we had financial expenses (net) of $ 85,000, while for the three months ending March 31, 2010, we had financial expenses (net) of $ 97,000. OTHER INCOME (EXPENSES) For the three months ended March 31, 2009 and 2010 we had other expenses of $61,000 mainly due to the sale of our interest in our former South African subsidiary and $ 6,000, respectively. NET INCOME (LOSS) As a result of the above, for the three months ended March 31, 2009 and 2010 we had a net loss of $584,000 and $ 554,000, respectively. LIQUIDITY AND CAPITAL RESOURCES Since our inception, we have been dependent on investment capital as our primary source of liquidity. We had an accumulated deficit at March 31, 2010 of $ 6,365,000. During the three months ended March 31, 2010, we had net loss of $ 554,000. Our financing activities resulted in cash of approximately $ 459,000 during the three months ended March 31, 2009 during the three months ended March 31, 2010 we used cash in the amount of$470,000. On March 31, 2010, we had long term liabilities of approximately $ 1,333,000 which are mainly comprised of loans and convertible notes. At March 31, 2010, the Company had $239,000 in cash, including short term deposits HOMI has recently begun to implement a new business model which will provide required funds for the Company’s growth.Under the new business model, the Company is selling or receiving loans against HOMI minibars, installed or to be installed in various hotels, to third parties.HOMI continues to manage and operate these minibars. Under this new business model, since 2009, the Company has received $620,000 for 1,286 minibars installed in five hotels, three in Israel and two in the United States.Of the $ 620,000, $97,000 was in sales of minibars, with the balance in loans to the Company. HOMI expects to continue to sign such additional agreements with third parties. Managements believes that the money raised by way of the new business model, mentioned above, as well as the $525,000 proceeds from selling two European subsidiaries to a third party in April 2010, will provide sufficient cash for the ongoing operations of the Company for the next twelve months. OFF BALANCE SHEET ARRANGEMENTS HOMI has no off balance sheet arrangements. 20 INFLATION We do not believe that inflation has had a significant impact on our consolidated results of operations or financial condition. Item 3. QUANTATATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. N/A Item 4. CONTROLS AND PROCEDURES Management is required by Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 to evaluate, with the participation of the Chief Executive Officer and Chief Financial Officer, the effectiveness of disclosure controls and procedures as of the end of the period covered by this report. Disclosure controls and procedures refer to controls and other procedures designed to ensure that information required to be disclosed in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in our reports that we file or submit under the Exchange Act is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. In designing and evaluating our disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management was required to apply its judgment in evaluating and implementing possible controls and procedures. During the year ending December 31, 2009, management carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures. Such an evaluation requires the check and testing of the existence of the required controls. As of March 31, 2010, management performed the examination with regard to all of HOMI’s material subsidiaries except HOMI USA, Inc., which examination has not been completed.Because the examination of one material subsidiary has not been concluded, HOMI management is unable to conclude that HOMI's controls and procedures are effective. As a result, management believes that its controls and procedures are not currently effective. HOMI will continue to test the effectiveness of controls in its remaining material subsidiary, and expects that such examination will be complete by the end of June 2010. Changes in Internal Control over Financial Reporting 1 Management has evaluated, with the participation of the Chief Financial Officer, whether any changes in our internal control over financial reporting that occurred during our last fiscal quarter have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Based on the evaluation we conducted, management has concluded that the company has made the following changes in order to increase the internal control over financial reporting: (i) integrated updated financial software; (ii) created new mechanisms for the review and approval of invoices to customers and/or from suppliers; (iii) increased the frequency of sudden checks; (iv) increased levels of discussions and documentation by senior financial management. 21 PART II. OTHER INFORMATION Item 1. LEGAL PROCEEDINGS As of the date hereof, HOMI Israel Ltd is a party to the following legal proceeding. On December 8, 2009, HOMI Israel Ltd. was served with a lawsuit filed by Mr David Cyviak with the Regional Labor Court of Tel-Aviv (the “Lawsuit”). HOMI Israel Ltd. is the only defendant in the Lawsuit. Mr Cyviak was employed by HOMI Israel Ltd. in the position of VP Operations, between June 2008 and May 2009, following which he was dismissed by HOMI Israel Ltd.In the Lawsuit, Mr Cyviak claims to be entitled to wages and benefits over and above what he received from HOMI Israel.Mr Cyviak’s total claim is for NIS 195,424 (Approx. $53,000), exclusive of interest and fines for payment in arrears. In this Lawsuit, HOMI Israel Ltd. is being represented by Adv. Yoram Muszkat.HOMI Israel Ltd. filed a Statement of Defense on January 25, 2010. Adv. Muszkat has assessed the risk at 25% of the claim, or approximately NIS 50,000 (Approx. $13,000) which is provided in company's books. To the best of our knowledge, no governmental authority is contemplating the initiation of any legal proceedings against us. As of the date of this Quarterly Report, no director, officer or affiliate is (i) a party adverse to us in any legal proceeding, or (ii) has an adverse interest to us in any legal proceedings. Management is not aware of any other legal proceedings pending or that have been threatened against us or our properties. Item 1A. RISK FACTORS There have been no material changes in the risk factors described in “Risk Factors” of our Annual Report on Form 10-K for the year ended December 31, 2009. Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND PROCEEDS During the three months ended March 31, 2009, there were no sales of unregistered equity securities. Item 3. DEFAULTS UPON SENIOR SECURITIES None. Item 4. [Removed and Reserved]. Item 5. OTHER INFORMATION None. Item 6. EXHIBITS The following exhibits are filed as part of this Form 10-Q. (a) Exhibits required by Item 601 of Regulation S-K Exhibit No.Description Certification of HOMI’s Chief Executive Officer pursuant to Rule13a- 14(a) of the Securities Exchange Act of 1934 Certification of HOMI’s Chief Financial Officer pursuant to Rule13a- 14(a) of the Securities Exchange Act of 1934 Certification of HOMI’s Chief Executive Officerand Chief Financial Officer required by Rule 13a-14(b) under the Securities Exchange Act of 1934 and Section 1350 of Chapter 63 of Title 18 the United States Code (18 U.S.C. 1350) 22 SIGNATURE In accordance with the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. Dated: May 13, 2010 By: /s/ Daniel Cohen Name: Daniel Cohen Title: President (Principal Executive Officer) Dated: May 13, 2010 By: /s/ Jacob Ronnel Name: Jacob Ronnel Title: Chief Financial Officer (Principal Financial Officer) 23
